Citation Nr: 9910530	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to an initial compensable evaluation for 
migraine headaches from March 1, 1994 to January 22, 1996, 
and in excess of 30 percent on and after January 23, 1996. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post cholecystectomy from March 1, 1994 to 
March 28, 1995, and in excess of 30 percent on and after 
March 29, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 23, 
1970 to February 28, 1994.  

This appeal arose from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).  The RO, inter alia, denied 
entitlement to service connection for low back pain and 
cervical strain.  Service connection was granted for migraine 
headaches and a scar, status post cholecystectomy, each 
assigned a noncompensable evaluation effective March 1, 1994.

In March 1996 the RO affirmed the determinations previously 
entered, and granted entitlement to service connection for 
status post cholecystectomy (claimed as burning stomach) with 
assignment of a 10 percent evaluation effective March 1, 
1994.






In March 1997, the Board of Veterans' Appeals (Board) issued 
a remand for additional development including a VA 
examination, and additional treatment records.  That 
development was completed.  

In August 1998 the RO affirmed the determinations previously 
entered and granted entitlement to increased evaluations of 
30 percent for status post cholecystectomy effective March 
29, 1995, and for migraine headaches effective January 23, 
1996.  

The RO did not recertify the issue of entitlement to an 
increased evaluation for status post cholecystectomy to the 
Board.  It was noted that the 30 percent evaluation was the 
highest evaluation available for the disorder.  The appellant 
is generally presumed to be seeking the maximum available by 
law, and it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  The RO did not consider 
entitlement to an extraschedular evaluation; and did not 
evaluate whether a higher evaluation was warranted under 
another diagnostic code.  The RO also did not grant an 
increased evaluation back to the date of claim.  Therefore 
there has not been a complete grant and the matter remains on 
appeal.  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim for service connection for a cervical spine 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.




3.  The symptoms of the service connected status post 
cholecystectomy currently include frequent severe burning 
abdominal pain partially relieved by medicines and eating, 
and gastroesophageal reflux.  

4.  There is no current evidence of vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  

5.  The veteran's abdominal symptoms increased as of February 
1, 1995, prior to which they were mild.  

6.  Prior to February 1, 1995 there was no evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm 
and shoulder pain productive of considerable impairment of 
health.  

7.  The veteran currently has classic migraine headaches on 
average every seven to ten days with some relief from Midrin.  

8.  There is no evidence that the veteran has had or now has 
completely prostrating attacks of migraine headaches or that 
he suffers severe economic inadaptability due to the 
headaches.  

9.  The veteran had characteristic prostrating attacks of 
migraine headaches averaging at least once a month as early 
as February 1, 1995.  

10.  From March 1, 1994 through January 31, 1995 the veteran 
had characteristic prostrating attacks of migraine headaches 
averaging approximately one every two months.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a low 
back disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).   

2.  The claim for entitlement to service connection for a 
cervical spine disorder is not well grounded. 38 U.S.C.A. § 
5107.  



3.  The criteria for an evaluation in excess of 30 percent 
for status post cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Codes 7318, 7346 (1998).  

4.  The criteria for a 30 percent evaluation for status post 
cholecystectomy were met effective February 1, 1995.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7318.  

5.  The criteria for an initial evaluation in excess of 10 
percent for status post cholecystectomy effective from March 
1, 1994 have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7318, 7346.

6.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (1998).  

7.  The criteria for a 30 percent evaluation for migraine 
headaches were met effective February 1, 1995.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8100.

8.  The criteria for an initial compensable evaluation of 10 
percent for migraine headaches were met effective from March 
1, 1994.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
low back and cervical spine disorders.  

Factual Background

No abnormalities of the cervical spine or lumbar spine were 
noted on examinations in 1974 and 1976.   

In December 1977 the veteran was in an automobile accident.  
He reported tightness of his neck and shoulder, and 
headaches.  A record from January 1978 noted that the veteran 
had pain in the right arm, neck and back.  He was tender.  
Neurological function was intact.  Films were negative.  The 
assessment was muscle spasm secondary to neck flexion injury.  

At the end of January 1978 the veteran complained of severe 
upper back and neck pain and headache.  His posture showed 
slight kyphosis.  There was mild tenderness at the base of 
the head and mid thorax as well as minimal lumbar tenderness.  
Neurological examination was normal.  The assessment was 
whiplash injury, symptomatically worse.  

In March 1978 the veteran was evaluated by a Medical Board.  
It was noted by way of history that he was well until he was 
involved in an automobile accident in December 1977 when he 
sustained a hyperflexion injury to his neck.  Treatment 
included cervical collar, Robaxin, bed rest, cervical 
traction and physical therapy.  His condition improved 
markedly while admitted in February 1978.  Upon return to 
duty, neck pain returned, and he was reporting pain radiating 
down the left arm.  

On examination there was mild cervical spasm, but 
neurological examination was within normal limits.  No muscle 
weakness was noted.  The reflexes were equal and active, and 
sensation was grossly normal.  The diagnosis was acute 
cervical strain becoming chronic.  It was recommended that 
the veteran be placed on six months of limited duty.  

In May 1978 the veteran was hospitalized with a diagnosis of 
chronic cervical strain.  It was noted that he had failed to 
respond to conservative therapy at home.  He had a recurrence 
of pain and was admitted for cervical traction.  Examination 
was within normal limits. There was no muscle spasm in the 
neck and no decreased range of motion.  His pain gradually 
improved during the hospitalization.  Elavil and Tylenol #3 
were prescribed.  

Another record from May 1978 notes complaints of back pain as 
well as aching of the neck.  The veteran had mild limitation 
of motion of the neck. There was no tenderness or spasm 
evident.  The assessment was a chronic back problem.  

The veteran was evaluated by another Medical Board in 
September 1978.  His treatment was noted.  It was observed 
that there were no complaints of radiating pain and only 
occasional problems with paracervical spasm and discomfort.  
On examination there was minimal paraspinal spasm that 
disappeared after range of motion examination of the neck.  
Range of motion was normal.  There were no areas of point 
tenderness.  Sensory, motor and reflex examination was normal 
and nonlocalizing.  The diagnosis was acute cervical strain, 
resolved. It was recommended that the veteran be returned to 
full duty.  

The spine was found to be normal when the veteran underwent 
an examination in September 1978.  However, it was noted by 
way of history that he had been hospitalized in 1978 for a 
cervical strain incurred in a December 1977 motor vehicle 
accident.  

In September 1980 the veteran was treated for onset of pain 
that morning and stiffness in the left post cervical area.  
He denied any trauma, paresthesia or numbness.  There was 
tenderness to the left side of the post cervical and shoulder 
muscles.  There was full range of motion of the left arm, but 
slight palpable spasm.  The assessment was left side muscle 
spasm.  

In September 1981 the veteran complained of headache with 
tightness to the anterior cervical area.  The assessment was 
tension headache.  

In October 1982 the veteran received treatment for trauma to 
the tailbone.  Findings were limited to tenderness to 
palpation.  The assessment was traumatized tailbone.  

The veteran underwent an examination in March 1984.  No 
abnormality of the spine was noted.  He denied any recurrent 
back pain.  It was noted that he had been hospitalized after 
an auto accident in December 1977.  It was noted that he had 
suffered a cervical strain but had undergone physical therapy 
and was experiencing no sequelae.  The injury was said to 
have resolved.  

No abnormality of the spine was noted on examination in April 
1986.  It was again noted that the veteran had been 
hospitalized after an auto accident in December 1977.  
However, the injury was said to have resolved.  

An examination report in September 1987 showed no abnormality 
of the spine.  The veteran reported a history of recurrent 
back pain.  It was noted that he had been hospitalized in 
December 1977 for an acute cervical strain from a car 
accident. There was no evidence of radiation or weakness.  He 
was said to function without difficulty.  The complaints were 
deemed non-disabling.  

In December 1987 the veteran was seen for complaints of back 
tightness for one day.  There was full range of motion 
without discomfort.  The assessment was musculoskeletal 
strain. 




In November 1988 the veteran was seen for low back pain.  It 
was reported that he had a history of cervical strain.  It 
was reported that he had been picking up an engine block the 
day before the visit and had noticed a slight irritation in 
the back.  About three hours later he reportedly bent over 
and felt a pop in his back.  According to the veteran he had 
had moderate to severe pain since that time and he was also 
complaining of stiffness of the neck and some numbness and 
tingling in the right side since.  On examination there were 
muscle spasms noted in the lower back.  There was also a 
"hard area" on the neck.  Pressure reportedly caused a numb 
sensation in the neck.  Range of motion and strength were 
good in the neck, arms, back, and legs.  X-rays reportedly 
were within normal limits. 

Two days later the veteran felt much better.  He reported a 
slight ache of the back and some neck stiffness.  On 
examination there were no spasms noted and range of motion 
was within normal limits without a severe increase in pain.  
The assessment was resolved lumbosacral strain.  

An examination report from March 1989 showed no abnormality 
of the spine.  The veteran denied recurrent back pain.  It 
was noted that he had been hospitalized for a cervical strain 
after an automobile accident in 1977.  

In December 1989 the veteran reported a two-month history of 
left upper back and neck pain with a lump near the left 
scapula.  The neck was normal and exhibited full range of 
motion.  There was a palpable tender trigger point medial to 
the left scapula.  The assessment was trapezius muscle spasm.  

The veteran's neck was supple with full range of motion when 
he was examined in January 1992.  

A notation in the record from July 1993 indicates that the 
veteran attended training on the concept of low back injury 
prevention.  

An examination report from February 1994 showed no 
abnormality of the low back or cervical spine.  The veteran 
reported recurrent back pain.  He was noted to be status post 
motor vehicle accident in 1977.  His complaints were not 
considered disabling.  

The veteran underwent a VA medical examination in April 1994.  
He reported back pain from an automobile accident in 1977.  
He reported that a cervical strain was diagnosed.  He stated 
that pain would radiate down his back.  He asserted that he 
was unable to lift or bend over for very long.  The 
examiner's diagnosis was history of low back pain with some 
limitation of anterior flexion.  X-rays of the lumbosacral 
spine were normal.  

The neck was supple with full range of motion on neurological 
examination in April 1994.  

In his February 1995 substantive appeal the veteran reported 
that his low back pain started after an accident in service 
in December 1977.  He maintained that in 1978 he was told 
that if he continued to complain he would be discharged.  
Although he continued to have pain, he did not report it.  He 
stated that he would have back pain with heavy lifting, 
staying bent over for more than a few minutes or sitting for 
long periods of time.  

The veteran attended a personal hearing in January 1996.  He 
testified that he was injured in an automobile accident in 
service in December 1977.  He reported that he had numbness 
in the back, neck pain and head pain after the accident and 
had to wear a collar and undergo traction.   He reported that 
since then he could not bend over for more than a few minutes 
without pain.  He repeated his contention that he stopped 
reporting his pain when he was told that he would be 
discharged.  He reported that he considered the cervical 
spine and the back to be one issue.  He testified that after 
service he almost hurt his back and used Motrin for 
treatment.  He reported that he did not have symptoms in his 
neck so much as in his lower back.  He reported that he had 
some numbness in his back and denied that he had pain in his 
legs.  



A VA examination of the spine was performed in May 1997.  The 
veteran reported injuries to his cervical and lumbar spine in 
a car accident in service.  With regard to the neck, he 
reported that he was told that he did not have a fracture but 
had two congenitally fused vertebra.  He never had any 
diagnostic tests and never had any surgery.  His current 
symptoms included prickly pain and numbness throughout the 
posterior neck and aching in his neck with prolonged sitting 
and bending.  The neck pain was said to be well localized.  
He reported that a few weeks before, he had developed sudden 
numbness in the ring and little fingers of the left hand.  He 
reported that he was told that he had degeneration.  He 
reported that he obtained relief of neck pain with Motrin. 

With regard to the back, the veteran reported that after his 
accident in 1977, x-rays were negative.  He reported that he 
did not receive any treatment for the lumbosacral spine at 
that time.  He reported that recently he had developed some 
numbness in the lateral aspect of the left thigh.  He 
reported that he was taking Motrin for pain.  He reported 
that if he would stoop or bend for more than 30 minutes, he 
would experience an aching pain across his lumbosacral spine.  
The pain was well localized.  The aching would be relieved by 
straightening up and walking around.  He denied incontinence 
or lost time from work due to neck or back symptoms.  

X-rays of the cervical spine showed congenital fusion between 
the bodies of the second and third vertebrae.  There was some 
straightening of the cervical spine but no evidence of recent 
or old fracture or dislocation and no evidence of arthritic 
changes.  The intervertebral foramina and disc spaces were 
well maintained.  X-rays of the lumbosacral spine failed to 
reveal any evidence of recent or old injury.  The disc spaces 
were well maintained and there was no evidence of any 
arthritic change.  




The diagnosis was pain of the cervical spine and lumbosacral 
spine with no objective findings.  The examiner commented 
that he could not explain the continued complaints related to 
the veteran's cervical and lumbosacral spine.  There were no 
objective orthopedic findings to justify symptoms in either 
area of the spine.  The complaints were "certainly" not 
disabling.  

Navy hospital records were received.  In May 1997 the veteran 
was seen for left thigh burning and numbness and left arm 
numbness.  Examination was normal.  The assessment was 
degenerative joint disease.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and contained in the VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the "Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance if the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board's review of the evidentiary record discloses that 
while the veteran was in an automobile accident in service 
and received treatment for his cervical spine, no chronic 
disability was diagnosed at discharge, there is no objective 
evidence of a current disorder of the cervical spine, and 
there is no medical evidence of a nexus between the veteran's 
current complaints and service.  

A similar situation exists with respect to the lumbosacral 
spine.  The veteran was in an automobile accident in service.  
While there were complaints of back pain during service, no 
chronic disability of the lumbosacral spine was ever 
diagnosed in service.  The most recent examination in 1997 
disclosed no objective evidence of a current disorder of the 
lumbosacral spine.  VA examiners have provided no nexus post 
service examination findings or complaints and the veteran's 
military service.  



There is no competent medical evidence of record showing that 
the veteran has a chronic acquired disorder of the cervical 
or lumbar spine which has been linked to his active service.  
In other words, the veteran's claim is predicated on his own 
lay opinion.  The veteran may report as to his 
symptomatology, but he does not have the competency of a 
medical trained health care professional to express an 
opinion as to diagnosis and/or etiology of a disorder.  The 
veteran is clearly assertion a fact well beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a 
cervical spine disorder and a lumbosacral spine disorder must 
be denied as not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a cervical spine disorder and a lumbosacral spine disorder.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim. McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  




As the claims for service connection for low back and 
cervical spine disorders are not well grounded, the doctrine 
of reasonable doubt has no application to the veteran's case.


II.  Entitlement to an increased 
evaluation for status post 
cholecystectomy and to an increased 
evaluation for migraine headaches.  

Factual Background-Status Post Cholecystectomy

The veteran had intensive investigation and treatment of 
abdominal pain in service.  He underwent a cholecystectomy in 
1990.  

The veteran underwent a VA general examination in April 1994.  
He reported right upper quadrant pain two or three times a 
year beginning in 1985.  A cholecystectomy was performed in 
January 1990.  He reported that he still experienced 
epigastric pain but was able to control it with Gaviscon.  

On examination the veteran was 170 pounds.  His maximum 
weight the prior year was reportedly the same.  His build and 
state of nutrition were good.  On examination there was a 
right upper quadrant scar that was well healed.  There was no 
abdominal tenderness or mass.  The diagnosis was status post 
cholecystectomy with some residual epigastric pain.  

In his substantive appeal submitted in February 1995 the 
veteran reported that since undergoing his gallbladder 
removal operation, he started experiencing a burning in his 
stomach.  He reported that he would wake up after four to 
five hours of sleep due to the burning feeling.  The burning 
would reportedly go away if he drank milk and ate.  

The veteran reported that he had been to the doctor about it 
and was receiving no relief from the pain  He stated that the 
symptoms would occur no less than five times a week, and he 
was unable to get a good night's sleep.  He added that the 
burning sensation would also occur after sitting for long 
periods of time.  He reported that Gaviscon was not helping 
and despite two endoscopies the cause of the pain had not 
been discovered.  

Navy medical hospital records were also received.  In October 
1994 the veteran was seen for chronic history of non-ulcer 
dyspepsia.  Examination results were sparse.  Subsequent 
records from December 1994 and 1995 noted complaints of 
ongoing non-ulcer dyspepsia.  The veteran reported increased 
symptoms, especially nocturnally in February 1995.  An 
intensive evaluation was performed in March 1995.  He 
reported the same history of burning pain.  He denied 
substernal burning, acid taste in the mouth, belching, 
dysphagia, hematemesis, diarrhea, or melena.  It appears he 
reported that Zantac was providing no relief.  After 
examination, which appeared to have been negative, the 
assessment was right upper quadrant abdominal pain.  
Differential diagnoses included gastroesophageal reflux 
disorder, duodenal ulcer, gastric ulcer, non-ulcer dyspepsia, 
and Helicobacter pylori.

The veteran testified at a hearing in January 1996.  He 
reiterated that after his gallbladder removal operation he 
had burning in the stomach at night.  He reported that he 
would control it by drinking milk but he was unable to get a 
good night of sleep.  He reported that he had had endoscopies 
and was taking Zantac, which helped a little.  He testified 
that he was waking up at least five times a week.  He 
reported that he felt that he had to eat a lot to prevent the 
pain.  

In June 1997 the veteran underwent a VA alimentary appendages 
examination.  He reported persistent right upper quadrant 
abdominal pain described as burning and positional, 
especially at night.  He reported having the pain four to six 
times a week.  He reported that the pain was not remedied 
despite different medications and a cholecystectomy in 1990.  
The veteran reported that he was taking Zantac.  



On examination the veteran was found to be slightly 
overweight.  The abdomen was slightly protuberant with 
normoactive bowel sounds.  There was no tenderness or 
distention.  There was a well-healed scar.  Rectal tone was 
normal with yellow-brown stool.  Hemoccult was negative.  The 
liver measured 10 centimeters along the midclavicular line.  
There was no organosplenomegaly or masses noted.  

The examiner summarized the veteran's complaints as including 
persistent right upper quadrant pain that would wake him from 
sleep, postprandial bloating, early satiety, gastroesophageal 
reflux, and awakening with a sour taste in the mouth.  
Cholecystectomy for a perceived cholecystitis did not 
alleviate his symptoms.  Multiple esophageal 
gastroduodenoscopies had been noncontributory.  

The examiner suspected possible delayed gastric emptying, 
which could account for the symptoms of pain, bloating and 
early satiety and cause a high-volume state that could result 
in gastroesophageal reflux.  A gastric emptying study and lab 
tests were ordered.  The gastric emptying study was normal.  

The veteran was seen in the VA gastrointestinal (GI) clinic 
in August 1997.  The impression was a long history of right 
upper quadrant and reflux symptoms and worsening dysphagia 
for two years.  He was never treated aggressively for 
gastroesophageal reflux disease.  The clinic doctor felt that 
the symptoms were possibly all related but gastroparesis was 
ruled out per gastric emptying study.  Helicobacter pylori 
infection was doubtful (there was no history of ulcer 
disease) and pancreatic cause was also doubted.  There was no 
history of stones.  

In an addendum to the report, dated in September 1997, the 
examiner noted the normal gastric emptying study.  Follow-up 
in the GI clinic revealed a mild elevation of unconjugated 
bilirubin and only a slight elevation of alanine transaminase 
(ALT).  The examiner commented that the etiology of the pain 
had not been identified.  The veteran was to attend a follow-
up at the GI clinic.  




An upper GI barium swallow with KUB was taken in September 
1997.  The impression was severe gastroesophageal reflux.  
There was normal deglutination.  Pharyngeal anatomy was 
symmetrical without evidence of mucosal mass lesion.  There 
was normal esophageal morphology and motility.  There was 
severe gastroesophageal reflux to the level of the cervical 
esophagus.  There was no evidence of associated aspiration.  
The mucosal surfaces of the stomach, the duodenal bulb, and 
the sweep were unremarkable except for a single duodenal 
diverticulum.   


Factual Background-Migraine Headaches

The veteran had recurrent treatment for headaches in service.  
Medical Board evaluation report of January 1994 noted 
recurrent right-sided throbbing migraine-type headaches 
associated with visual aura and photophobia.  

On a VA general medical examination in April 1994 the veteran 
reported that he first noted migraine headaches in June 1993.  
He reported that the headaches were associated with blurred 
vision and he noted that he would have difficulty focusing 
when the attacks occurred.  He was taking Midrin, apparently 
with good results.  There was no examination with regard to 
the headaches.  The examiner noted that a neurological 
examination was scheduled.  The diagnosis was history of 
migraine headaches. 

The neurological consultation was held the same month.  The 
veteran told the examiner that his first headache occurred in 
June of 1993 aboard a ship and was preceded by visual 
scintillations and scotomata in the left field of view.  This 
resolved and was followed by right hemicranial headache.  The 
veteran stated that approximately four months previously he 
felt somewhat disoriented and again had visual scotomata and 
scintillations followed by a right hemicranial headache.   

The veteran was given Midrin and the headache resolved after 
approximately an hour and a half.  His most recent episode 
was similar to the two previous episodes and occurred two to 
three weeks previously.  He denied a family history of 
headaches and denied any significant head or neck injuries.  

Neurological examination was normal with equal and reactive 
pupils and normal mental status examination.  The discs were 
sharp bilaterally and there was no evidence of 
temporomandibular joint (TMJ) dysfunction.  His neck was 
supple with full range of motion.  There were no focal 
findings on motor, sensory, or reflex examinations. The 
impression was classical migraine headaches.  

In his substantive appeal filed in February 1995, the veteran 
reported that his first migraine headache was experienced in 
June 1993.  He reported that he had had three additional 
episodes between that time and the date of his evaluation.  
He reported that since the date of his evaluation he had five 
migraine headaches, with two in the last month.  He reported 
that he would take Midrin for relief but could not 
concentrate after taking it.  He also reported some 
accompanying nausea and vomiting.  

The veteran testified at a personal hearing in January 1996.  
He testified that on average he was having a headache every 
seven to ten days.  He stated that he started noticing the 
increase early in 1995.  He reported that the number of times 
was increasing.  He testified that he had to refill his 
Midrin prescription more frequently.  

The veteran testified that in 1993 he had a "bit" of 
blurred vision that went away and was followed by a pounding 
headache.  Treatment consisted of Tylenol.  He reported that 
in 1994 he had a "couple" of headaches and then his vision 
went blurry.  He testified that this was when Midrin was 
prescribed "in small amounts."  He reported that his vision 
would start to blur and he would have headache and nausea.  
He stated that an attack lasts for a couple of days.  

The veteran underwent a VA neurological examination in June 
1997.  The examiner noted that headaches were reportedly 
always right sided and would often be preceded by visual 
scintillations and scotomata.  The headaches reportedly would 
occur from several times a week to once or twice a month.  
Midrin reportedly provided some relief.  Neurological 
examination was normal with equal and reactive pupils and 
sharp discs bilaterally.  There was no evidence of TMJ 
dysfunction and cranial nerve function was normal.  No focal 
findings were present on motor, sensory, or reflex 
examinations.  The impression was classical migraine 
headache.  The examiner recommended a trial of Imitrex.  

Naval hospital treatment records were received.  The 
veteran's medication list included Ibuprofen and Midrin.  In 
June 1997 the veteran complained that migraine headaches had 
increased.  A refill of Midrin was prescribed.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  




Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect  the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  



There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System" do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principal relating to pyramiding as outlined in §4.14.  
38 C.F.R. § 4.113 (1998).  

Ratings under diagnostic codes 7301 to 7329 inclusive, 7331, 
7342, and 7345 to 7348 inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Cholecystectomy or removal of the gall bladder is rated 30 
percent disabling where there are severe symptoms.  Mild 
symptoms are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  

Stomach stenosis is rated as a gastric ulcer. 38 C.F.R. 
§ 4.114, Diagnostic Code 7309 (1998).  A 60 percent rating is 
available for hypertrophic gastritis (identified by 
gastroscope) where there are chronic symptoms including 
severe hemorrhages or large ulcerated or eroded areas.  A 30 
percent evaluation is consistent with chronic symptoms 
including multiple small eroded or ulcerated areas and 
symptoms. 38 C.F.R. § 4.114, Diagnostic Code 7307 (1998).

There is no diagnostic code specifically for gastroesophageal 
reflux.  A 60 percent evaluation is assigned for a hiatal 
hernia where there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  Where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain productive of 
considerable impairment of health, a 30 percent rating is 
assigned.  



A 10 percent rating is appropriate where there are two or 
more of the symptoms for a 30 percent evaluation but of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Migraine headaches are rated 50 percent disabling when there 
are very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  When 
there are characteristic prostrating attacks occurring on 
average once a month over the last several months a 30 
percent evaluation is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance if the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. §5107(a); Proscelle v. Derwinski, 2 Vet App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been adequately developed for the purposes of adjudicating 
the claims; no further assistance in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  VA 
examinations have been provided and all disclosed sources of 
records have been requested and received.  

The Board notes that this case involves an appeal 
encompassing the initial ratings of the appellant's status 
post cholecystectomy and migraine headaches, rather than only 
increased ratings where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  In the 
case at hand, initial adjudication by the RO resulted in 
staged ratings for the two disabilities at issue.  The Board 
is therefore evaluating the claims for increased compensation 
benefits for status post cholecystectomy and migraine 
headaches within the context of staged ratings already 
implemented by the RO.

Status Post Cholecystectomy

A maximum evaluation of 30 percent has been assigned under 
the diagnostic code for the veteran's precise service 
connected disorder - status post cholecystectomy or gall 
bladder removal.  38 C.F.R. § 4.114, Diagnostic Code 7318.  
The 30 percent evaluation is consistent with severe symptoms.  
The veteran's functional impairment, including sleep 
impairment and difficulty in obtaining relief from 
medication, was taken into consideration in characterizing 
the veteran's disorder as severe.  

The Board considered whether an increased evaluation would be 
supported under any other applicable diagnostic codes.  

Stomach stricture was considered as an explanation for the 
veteran's symptoms but was ruled out due to a normal gastric 
emptying study.  Moreover, there is no evidence of severe 
hemorrhages or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114, Diagnostic Code 7307.

The veteran was shown to have severe gastroesophageal reflux 
in September 1997.  There is no diagnostic code specifically 
for gastroesophageal reflux.  The closest diagnostic code is 
that provided for hiatal hernia.  The veteran's symptoms 
nearly approximate the criteria for a 30 percent evaluation 
under that code.  The veteran has not shown vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  

There is no evidence that the veteran's disorder presents an 
exceptional case or that the schedular evaluations are 
inadequate to evaluate the disability.  There has been no 
showing of marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  Therefore 
there is no basis for referral of the matter for 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (1998).  

The Board does note that the 30 percent evaluation awarded by 
the RO was not made effective back to the date of claim.  
Rather the evaluation was made effective at the end of March 
1995.  From the date of claim until March 29, 1995 the 
disability was rated 10 percent disabling.  As the maximum 
benefit was not awarded back to the date of claim, the Board 
must determine whether the criteria for a higher rating or 
ratings would be warranted between March 1, 1994 and March 
29, 1995.  

The medical evidence and veteran's testimony shows worsening 
of symptoms in February 1995.  In the opinion of the Board 
the criteria for a 30 percent evaluation were met as of 
February 1, 1995.  The earlier evidence, including outpatient 
treatment records and the examination of April 1994 showed 
only mild symptoms and therefore only a 10 percent evaluation 
would be appropriate prior to February 1, 1995.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  

Prior to February 1, 1995 there was no evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm 
and shoulder pain productive of considerable impairment of 
health to warrant a higher evaluation pursuant to Diagnostic 
Code 7346. 


Migraine Headaches

The veteran is currently receiving a 30 percent evaluation 
for migraine headaches effective January 23, 1996. Because 
the RO did not grant the maximum benefit available back to 
the date of claim, the Board must determine what rating or 
ratings are appropriate from the date of claim onward.  

The veteran's current evaluation of 30 percent is indicative 
of characteristic prostrating attacks occurring once a month 
over the last several months.  A higher evaluation is 
available for very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  




As will be explained in more detail below, from review of the 
record the Board is of the opinion that the criteria for 
higher than a 30 percent evaluation have not been met.  
However, the criteria for a 10 percent evaluation from March 
1, 1994 have been met, and the criteria for a 30 percent 
evaluation have been met as of February 1, 1995.  

The veteran reportedly had only three characteristic migraine 
headaches between his first in June 1993 and his first VA 
evaluation in April 1994.  In fact the examiner took a 
history of three headaches including that first episode.  
However, the veteran reported in his VA-9, received at the 
end of February 1995, that he had had five headaches since 
the evaluation, with two in the last month.  Therefore he had 
three headaches between April 1994 and January 1995 and two 
headaches in February 1995.  When the veteran testified in 
January 1996 he reported headaches averaging once every seven 
to 10 days.  He reported that they started becoming more 
frequent in early 1995.  At his VA examination in June 1997 
he reported that he was having headaches from once or twice a 
month to several per week.  

It appears therefore, that the veteran's headache frequency 
was in the range of two per month as early as February 1, 
1995.  Given the frequency and the description of the 
characteristic symptoms, the Board is of the opinion that a 
30 percent evaluation is warranted as early as February 1995.  
There is no evidence of characteristic prostrating attacks 
once a month on average prior to February 1, 1995.  

While the veteran's headaches (on average once every seven to 
10 days) are, and have been, more frequent than once a month, 
and although the veteran testified that the headaches could 
last for a couple of days, the headaches have not been shown 
to be completely prostrating.  He reported that after 
treating initial severe symptoms with pain medication, he 
would have some throbbing but the symptoms would be 
"subdued" and "not as painful."  Moreover, the veteran has 
not shown that the headaches are productive of severe 
economic inadaptability.  

The veteran was employed in April 1997 and he has not 
testified or submitted other evidence that his headaches have 
had a significant impact on his ability to work.  Therefore, 
the facts do not more nearly approximate the criteria for a 
50 percent evaluation, even considering the evidence of 
functional impairment due to headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

As for the appropriate evaluation between the date of claim 
and February 1995, the evidence of record shows headaches 
occurring on a slightly less frequent basis than one every 
two months.  However, because the evidence nearly 
approximates the criteria for a 10 percent evaluation, it is 
the opinion of the Board that applying 38 C.F.R. §§ 4.3 and 
4.7, the criteria for an evaluation of 10 percent have been 
met as of March 1, 1994.  

The claimant's migraine headaches have not rendered his 
disability picture unusual or exceptional in nature, have not 
markedly interfered with employment, and have not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case for extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a low back disorder, 
the appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a cervical spine 
disorder, the appeal is denied.  

Entitlement to an evaluation in excess of 30 percent for 
status post cholecystectomy is denied.  

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches is denied.  

Entitlement to an increased evaluation of 30 percent for 
status post cholecystectomy is granted effective February 1, 
1995, subject to the laws and regulations governing  payment 
of monetary awards.  

Entitlement to an initial compensable evaluation of 10 
percent for migraine headaches is granted effective March 1, 
1994, subject to the laws and regulations governing the 
payment of monetary awards.  

Entitlement to an increased evaluation of 30 percent for 
migraine headaches is granted effective February 1, 1995, 
subject to the laws and regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

